                                          Case 2:18-cv-01072-MCE-AC Document 138 Filed 08/10/21 Page 1 of 3


                                      1   JORDAN S. ALTURA (SBN: 209431)
                                          jaltura@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   JAMES L. ELLISON (SBN: 302372)
                                          jlellison@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      6   Facsimile: (415) 986-8054

                                      7   Attorneys for Defendants
                                          AMERIPRISE AUTO & HOME INSURANCE AGENCY, INC. and
                                      8   IDS PROPERTY CASUALTY INSURANCE COMPANY

                                      9   Kamlesh Banga
                                          P.O. Box 5656
                                     10   Vallejo, CA 94591
                                          Telephone: (707) 342-1692
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12   PLAINTIFF IN PRO PER
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13

                                     14                                UNITED STATES DISTRICT COURT

                                     15                               EASTERN DISTRICT OF CALIFORNIA

                                     16

                                     17   KAMLESH BANGA,                                        )   Case No. 2:18-cv-01072-MCE-AC PS
                                                                                                )
                                     18                  Plaintiff,                             )   STIPULATION TO EXTEND
                                                                                                )   TIME FOR DEFENDANTS
                                     19          vs.                                            )   AMERIPRISE AUTO & HOME
                                                                                                )   INSURANCE AGENCY, INC. AND
                                     20   AMERIPRISE AUTO & HOME INSURANCE                          IDS PROPERTY CASUALTY
                                                                                                )
                                          AGENCY AND DOES 1 through 10 inclusive                    INSURANCE COMPANY TO FILE
                                     21                                                         )   THEIR REPLIES IN SUPPORT OF
                                                         Defendant.                             )   THEIR RESPECTIVE MOTIONS
                                     22                                                         )   FOR SUMMARY JUDGMENT OR,
                                                                                                    IN THE ALTERNATIVE,
                                     23                                                             SUMMARY ADJUDICATION;
                                                                                                    [PROPOSED] ORDER
                                     24

                                     25          Plaintiff Kamlesh Banga, in pro per (“Plaintiff”) and Defendants Ameriprise Auto & Home

                                     26   Insurance Agency, Inc. and IDS Property Casualty Company (collectively, “Defendants”), by and

                                     27   through their counsel of record, hereby stipulate as follows:

                                     28
                                                                            -1-
                                            STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE THEIR REPLIES IN
                                          SUPPORT OF THEIR MOTIONS FOR SUMMARY JUDGMENT/ADJUDICATION; ORDER
                                          Case 2:18-cv-01072-MCE-AC Document 138 Filed 08/10/21 Page 2 of 3


                                      1          WHEREAS, Plaintiff’s oppositions to Defendants’ motions for summary judgment were

                                      2   due by 4:30 p.m. on August, 4, 2021;

                                      3          WHEREAS, none of Plaintiff’s opposition papers were filed by 4:30 p.m. on August 4,

                                      4   2021. Plaintiff filed some opposition papers on August 5, 2021, and Defendants received an ECF

                                      5   notice for one of Plaintiff’s filings as recently as Friday, August 6, 2021;

                                      6          WHEREAS, Defendants’ replies to their respective motions for summary judgment are

                                      7   currently due on Wednesday, August 11, 2021;

                                      8          WHEREAS, the parties met and conferred and agreed that Defendants should have

                                      9   additional time to prepare their replies in support of their motions for summary judgment;

                                     10          THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

                                     11          Defendants should have until 11:59 p.m. on Friday, August 13, 2021, to file replies to their
Gordon Rees Scully Mansukhani, LLP




                                     12   respective Motions for Summary Judgment or, in the Alternative, Summary Adjudication.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          IT IS SO STIPULATED.

                                     14

                                     15   Dated: August 9, 2021                         By /s/ Kamlesh Banga (as authorized on 8/9/21)
                                                                                               Kamlesh Banga
                                     16                                                 PLAINTIFF IN PRO PER
                                     17

                                     18   Dated: August 9, 2021                         GORDON REES SCULLY MANSUKHANI, LLP
                                     19

                                     20                                                 By /s/ Jennifer N. Wahlgren
                                                                                               Jordan S. Altura
                                     21                                                        Jennifer N. Wahlgren
                                                                                               James L. Ellison
                                     22                                                 Attorneys for Defendants
                                                                                        AMERIPRISE AUTO & HOME INSURANCE
                                     23                                                 AGENCY, INC. and IDS PROPERTY
                                                                                        CASUALTY INSURANCE COMPANY
                                     24

                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///
                                                                            -2-
                                            STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE THEIR REPLIES IN
                                          SUPPORT OF THEIR MOTIONS FOR SUMMARY JUDGMENT/ADJUDICATION; ORDER
                                          Case 2:18-cv-01072-MCE-AC Document 138 Filed 08/10/21 Page 3 of 3


                                      1                                     [PROPOSED] ORDER

                                      2          The Court, having reviewed the foregoing Stipulation, hereby finds good cause to extend

                                      3   the date whereby Defendants Ameriprise Auto & Home Insurance Agency, Inc. and IDS Property

                                      4   Casualty Company may file replies to their respective Motions for Summary Judgment or, in the

                                      5   Alternative, Summary Adjudication, by 11:59 p.m. on August 13, 2021.

                                      6          IT IS SO ORDERED.

                                      7

                                      8   Dated: August 10, 2021

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            -3-
                                            STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE THEIR REPLIES IN
                                          SUPPORT OF THEIR MOTIONS FOR SUMMARY JUDGMENT/ADJUDICATION; ORDER
